Title: John Adams to Abigail Adams, 6 August 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Aug. 6. 1777 Wednesday
     
     Price current.—Oak Wood £4:15s:od. Pr. Cord. Bad Beer, not so good as your Small Beer, 15d: Pr. Quart. Butter one Dollar Pr. Pound. Beef 2s:6d. Coffee a dollar a Pound. Bohea 8 dollars. Souchong £4: 10s. Hyson £6. Mean brown sugar 6s. 6d. a pound. Loaf sugar 18s. a pound. Rum 45s. a Gallon. Wine 2 dollars a Bottle.
     The Hounds are all still at a Fault. Where the game is gone, is the Question. The Scent is quite lost.
     Sullivan Thinks the Fleet is gone to Portsmouth—Green to Newport—Parsons, up the North River—Mifflin to Philadelphia. Thus each one secures his Reputation among his Townsmen for Penetration and Foresight, in Case the Enemy should go against his Town.
     Some Conjecture Charlestown S.C.—others, Georgia—others Cheasapeak Bay.
     For my Part, I have formed an Opinion, in which I am as clear and positive as ever I was in my Life. I think I can adduce Arguments enough to convince any impartial, cool Mind, that I am in the Right.
     My Opinion is, that four Months Time will discover where the Fleet is gone—perhaps less Time than that.
     Some begin to be whimsical, and guess them gone to the West Indies. But this is impossible. Some surmise Hallifax—some old England. But these are too flattering Conjectures.
    